United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30863
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES C. WELLES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      UDC No. 3:05-CR-138-1
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     James C. Welles pleaded guilty to on one count of

transporting child pornography and two counts of possession of

child pornography.   Welles argues that the district court erred

in using his 2000 New York conviction for attempted possession of

a sexual performance by a child to enhance his sentence under 18

U.S.C. §§ 2252(b)(1) and (2).   Both sections provide for

increased penalties if the defendant has a prior conviction

“relating to” a list of offenses consisting of “aggravated sexual

abuse, sexual abuse, or abusive sexual conduct involving a minor

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30863
                                 -2-

or ward, or the production, possession, receipt, mailing, sale,

distribution, shipment, or transportation of child pornography,

or sex trafficking of children.”    18 U.S.C. §§ 2252(b)(1) and

(2).    Welles argues that the statute does not allow for an

increased penalty based on a prior attempt offense.     The

Government argues that the plain reading of the statute provides

for the enhanced penalty because the phrase “relating to”

includes attempt offenses for the listed crimes.    This is a

question of statutory construction which is reviewed de novo.

See United States V. Phillips, 303 F.3d 548, 550 (5th Cir. 2002).

       Whether the phrase “relating to” gives a clear indication

that Congress intended for the penalties for a violation of 18

U.S.C. § 2252A to be increased for a prior attempt crime has been

decided by this court in United States v. Hubbard, No. 05-10704,

slip op. 1-17 (5th Cir. Feb. 23, 2007).    The panel in Hubbard

cited Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383

(1992), to hold that the phrase “related to” is to be interpreted

broadly.    Hubbard, No. 05-10704, slip op. at 10-11.   The panel

rejected the application of the rule of lenity to 18 U.S.C.

§ 2252A(b)(1) because the statute is not ambiguous.     Id. at 16.

Hubbard addressed the language of 18 U.S.C. § 2252A(b)(1), but

the language in 18 U.S.C. § 2252(b)(1) and 18 U.S.C. § 2252(b)(2)

in question in this case is essentially identical with respect to

whether the statute may be interpreted to provide an enhanced

penalty for a prior offense of attempt that is “related to” one
                           No. 06-30863
                                -3-

of the generic offenses listed.   The reasoning of Hubbard is

compelling.   The use of Welles’s 2000 New York conviction for

attempted possession of sexual performance by a child to enhance

his sentence under 18 U.S.C. §§ 2252(b)(1) and (2) was not error.

     Welles argues that his prior conviction from New York could

not be used to enhance his current sentence because the prior

conviction was the result of an unknowing and involuntary plea.

The district court overruled this collateral attack at sentencing

based on Curtis v. United States, 511 U.S. 485 (1994), that such

a collateral attack was not available under the language of 18

U.S.C. § 2252.   Welles has not shown that the district court

erred on this point.


     AFFIRMED.